 

Exhibit 10.22

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS NOTE, NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR, (B) AN OPINION OF COUNSEL
(SELECTED BY HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT; OR, (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

$300,000.00 Issue Date: 24 August 2020

 

24 AUGUST 2020 CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, DATA443 RISK MITIGATION, INC., a Nevada corporation
(“Borrower”, or “Company”), hereby promises to pay to the order BLUE CITI LLC, a
New York limited liability company, or its registered assigns (the “Holder”), on
the twelve (12) month anniversary of the Issue Date (the “Maturity Date”), the
sum of Three Hundred Thousand Dollars ($300,000) as set forth herein, together
with interest on the unpaid principal balance hereof at the rate of ten percent
(10%) per annum (the “Interest Rate”) from the Issue Date until this 24 August
2020 Convertible Promissory Note (the “Note”), plus any and all other amounts
due hereunder, are paid in full, and any additional amounts set forth herein,
including without limitation any Additional Principal (as defined herein).
Interest shall be computed on the basis of a 365-day year and the actual number
of days elapsed. Any amount of principal or interest on this Note which is not
paid when due shall bear interest at the rate of eighteen percent (18%) per
annum from the due date thereof until same is paid (“Default Interest”). All
payments due hereunder shall be made in lawful money of the United States of
America. All payments shall be made at such address as Holder shall hereafter
give to Borrower by written notice made in accordance with the provisions of
this Note. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed. Each capitalized term
used herein, and not otherwise defined, shall have the meaning ascribed thereto
in that certain Securities Purchase Agreement concurrently entered into by and
between Borrower and Holder and dated as of the Issue Date (the “Purchase
Agreement”). This Note is subject to an original issue discount in the amount of
Twenty Five Thousand Dollars ($25,000), such that Holder shall remit to Borrower
the sum of Two Hundred Seventy Five Thousand ($275,000) as the full and complete
“Purchase Price” for this Note, as defined in the Purchase Agreement.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of Borrower and will not impose personal liability upon
the holder thereof.

 

The following terms shall apply to this Note:

 

1

 

 

ARTICLE I. CONVERSION RIGHTS

 

1.1.       Conversion Right. Holder shall have the right, in its sole and
absolute discretion, and at any time following six (6) months after the Issue
Date to convert all or any part of the outstanding amount due under this Note
into fully paid and non-assessable shares of Common Stock, as such Common Stock
exists on the Issue Date, or any shares of capital stock or other securities of
Borrower into which such Common Stock shall hereafter be changed or reclassified
at the conversion price determined as provided herein (a “Conversion”);
provided, however, that in no event shall Holder be entitled to convert any
portion of this Note in excess of that portion of this Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
Holder and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of Borrower
subject to a limitation on conversion or exercise analogous to the limitations
contained herein), and (2) the number of shares of Common Stock issuable upon
the conversion of the portion of this Note with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock. For purposes of this Note, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and Regulation 13D-G thereunder, except
as otherwise provided in clause (1), above. However, the limitations on
conversion may be waived by Holder upon, at the election of Holder, not less
than 61 days’ prior notice to Borrower, and the provisions of the conversion
limitation shall continue to apply until such 61st day (or such later date, as
determined by Holder, as may be specified in such notice of waiver). The number
of shares of Common Stock to be issued upon each Conversion of this Note
(“Conversion Shares”) shall be determined by dividing the Conversion Amount (as
defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”), delivered to Borrower by Holder in accordance with
Section 1.4 below; provided that the Notice of Conversion is submitted by
facsimile or E-Mail (or by other means resulting in, or reasonably expected to
result in, notice) to Borrower before 11:59 p.m., New York, New York time on
such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any Conversion of this Note, the sum of (1) the principal
amount of this Note to be converted in such Conversion; plus (2) accrued and
unpaid interest, if any, on such principal amount being converted at the
interest rates provided in this Note to the Conversion Date; plus (3) at
Holder’s option, Default Interest, if any, on the amounts referred to in the
immediately preceding clauses (1) and/or (2); plus (4) any Additional Principal
for such Conversion; plus (5) at Holder’s option, any amounts owed to Holder
pursuant to Sections 1.2(c) and 1.4(g) hereof.

 

1.2.       Conversion Price.

 

a)       Calculation of Conversion Price. For purposes hereof, the conversion
price hereunder (the “Conversion Price”) shall equal sixty percent (60%) of the
lowest trade price of the Common Stock on the Principal Market during the twenty
(20) consecutive Trading Days immediately preceding the (i) Issue Date; or, (ii)
Conversion Date. If an Event of Default under Article III of this Note has
occurred, Holder, in its sole discretion, may elect to use a Conversion Price
which shall use a fifty percent (50%) factor rather than the 60% provided for
above. If Borrower’s Common Stock is not traded on the Pink Sheets or OTCQB or
an equivalent marketplace, NASDAQ, NYSE, or AMEX, then such sale price shall be
the sale price of such security on the principal securities exchange or trading
market where such security is listed or traded or, if no sale price of such
security is available in any of the foregoing manners, the average of the
closing bid prices of any market makers for such security that are listed in the
“Pink Sheets” by OTC Markets. If such sale price cannot be calculated for such
security on such date in the manner provided above, such price shall be the fair
market value as mutually determined by Borrower and Holder. If Borrower’s Common
Stock is chilled for deposit at DTC, becomes chilled at any point while this
Note remains outstanding or deposit or other additional fees are payable due to
a Yield Sign, Stop Sign or other trading restrictions, then such percentage
figure specified above shall be reduced to forty percent (40%). In the event
that the shares of Borrower’s Common Stock are not deliverable via DWAC
following the conversion of any amount hereunder, an additional 5% discount will
be attributed to the Conversion Price.

 

2

 

 

b)       Cooperation. Borrower agrees to cooperate with all conversions
hereunder, and that it will take all reasonable steps necessary or appropriate,
including providing a board of directors resolution authorizing the issuance of
common stock to Holder. So long as the requested sale may be made pursuant to
Rule 144, Borrower agrees to accept an opinion of counsel to Holder confirming
the rights of Holder to sell shares of Common Stock issuable or issued to Holder
on conversion of this Note pursuant to Rule 144 as promulgated by the SEC (“Rule
144”), as such Rule 144 may be in effect from time to time, which opinion will
be issued at Borrower’s expense and the conversion dollar amount will be reduced
by $500.00 to cover the cost of such legal opinion. “Trading Day” shall mean any
day on which the Common Stock is tradable for any period on the principal
securities exchange or other securities market on which the Common Stock is then
traded.

 

c)       Additional Principal. If at any time the Conversion Price as determined
hereunder for any Conversion would be less than the par value of the Common
Stock, then the Conversion Price hereunder shall equal such par value for such
Conversion and the Conversion Amount for such Conversion shall be increased to
include Additional Principal, where “Additional Principal” means such additional
amount to be added to the Conversion Amount to the extent necessary to cause the
number of Conversion Shares issuable upon such Conversion to equal the same
number of Conversion Shares as would have been issued had the Conversion Price
not been subject to the minimum price set forth in this Section 1.2(c).

 

d)       Failure to Timely Deliver. Without in any way limiting Holder’s right
to pursue other remedies, including actual damages and/or equitable relief, the
parties agree that if delivery of the Common Stock issuable upon conversion of
this Note is not delivered by the Deadline (as defined below) Borrower shall pay
to Holder $1,000.00 per day in cash, for each day beyond the Deadline that
Borrower fails to deliver such Common Stock. Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of Holder, shall be added to the principal amount of this
Note, in which event interest shall accrue thereon in accordance with the terms
of this Note and such additional principal amount shall be convertible into
Common Stock in accordance with the terms of this Note. Borrower agrees that the
right to convert this Note is a valuable right to Holder. The damages resulting
from a failure, attempt to frustrate, or interference with such conversion right
are difficult if not impossible to quantify. Accordingly the parties acknowledge
the liquidated damages provision contained herein is justified.

 

1.3.       Authorized Shares; Reserved Amount. Borrower covenants that at all
times while this Note is outstanding it will have a sufficient number of shares
of authorized and unissued Common Stock, free from preemptive rights, to provide
for the issuance of Common Stock upon the full conversion or adjustment of this
Note. Borrower is NOT required to maintain any separate reserve of shares of
Common Stock with Borrower’s transfer agent exclusively under this Note.
However, Borrower shall ensure that as of the Issue Date at least one hundred
million (100,000,000) shares of Common Stock will be irrevocably reserved for
the benefit of Holder with Borrower’s transfer agent. Borrower and Holder have
also previously executed that certain Blue Citi Notes August 2020 Agreement
which further provides for reserves of Common Stock for conversion under this
Note, the terms and conditions of which (with regard to reserves of Common
Stock) are hereby incorporated herein by reference.

 

3

 

 

1.4.       Method of Conversion.

 

a)       Mechanics of Conversion. Subject to Section 1.1, this Note may be
converted by Holder in whole or in part at any time following the Maturity Date,
and not before, by submitting to Borrower a Notice of Conversion (by facsimile,
E-Mail or other reasonable means of communication dispatched on the Conversion
Date prior to 11:59 p.m., New York, New York time).

 

b)       Book Entry upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, Holder shall not be required to physically surrender this Note to
Borrower unless the entire unpaid principal amount of this Note is so converted.
Holder and Borrower shall maintain records showing the principal amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to Holder and Borrower, so as not to require physical
surrender of this Note upon each such conversion. In the event of any dispute or
discrepancy, such records of Borrower shall, prima facie, be controlling and
determinative in the absence of manifest error. Notwithstanding the foregoing,
if any portion of this Note is converted as aforesaid, Holder may not transfer
this Note unless Holder first physically surrenders this Note to Borrower,
whereupon Borrower will forthwith issue and deliver upon the order of Holder a
new Note of like tenor, registered as Holder (upon payment by Holder of any
applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Note. Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note represented by this Note may be
less than the amount stated on the face hereof.

 

c)       Payment of Taxes. Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note, and Borrower shall not be required to issue or deliver any such shares or
other securities or property unless and until the person or persons (other than
Holder or the custodian in whose street name such shares are to be held for
Holder’s account) requesting the issuance thereof shall have paid to Borrower
the amount of any such tax or shall have established to the satisfaction of
Borrower that such tax has been paid.

 

d)       Delivery of Common Stock upon Conversion. Upon receipt by Borrower from
Holder of a facsimile transmission or E-Mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, Borrower shall issue and deliver or cause to be
issued and delivered to or upon the order of Holder certificates for the Common
Stock issuable upon such conversion within three (3) business days after such
receipt or such an event (the “Deadline”) (and, solely in the case of conversion
of the entire unpaid principal amount hereof, surrender of this Note) in
accordance with the terms hereof.

 

e)       Obligation of Borrower to Deliver Common Stock. Upon receipt by
Borrower of a duly and properly executed Notice of Conversion, Holder shall be
deemed to be the holder of record of the Common Stock issuable upon such
conversion, and the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion or
adjustment, and, unless Borrower defaults on its obligations under this Article
I, all rights with respect to the portion of this Note being so converted shall
forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets, as herein provided, on such conversion. If
Holder shall have given a Notice of Conversion as provided herein, Borrower’s
obligation to issue and deliver the certificates for Common Stock shall be
absolute and unconditional, irrespective of the absence of any action by Holder
to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person or any action to
enforce the same, any failure or delay in the enforcement of any other
obligation of Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by Holder
of any obligation to Borrower, and irrespective of any other circumstance which
might otherwise limit such obligation of Borrower to Holder in connection with
such conversion. The Conversion Date specified in the Notice of Conversion shall
be the Conversion Date so long as the Notice of Conversion is received by
Borrower before 11:59 p.m., New York, New York time, on such date.

 

4

 

 

f)       Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided Borrower is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of Holder and its
compliance with the provisions contained in Section 1.1 and in this Section 1.4,
Borrower shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to Holder by
crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.

 

g)       Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion or adjustment of this Note is not delivered by the
Deadline, Borrower shall pay to Holder $1,000.00 per day in cash, for each day
beyond the Deadline that Borrower fails to deliver such Common Stock to Holder.
Such cash amount shall be paid to Holder by the fifth day of the month following
the month in which it has accrued or, at the option of Holder, shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. Borrower agrees that the right to convert and/or receive shares in the
event of an adjustment is a valuable right to Holder. The damages resulting from
a failure, attempt to frustrate, or interference with such conversion or
adjustment right are difficult if not impossible to qualify. Accordingly the
parties acknowledge that the liquidated damages provision contained in this
Section 1.4(g) are justified.

 

h)       Rule 144. Borrower acknowledges that it will take all reasonable steps
necessary or appropriate, including accepting an opinion of counsel to Holder
confirming the rights of Holder to sell shares of Common Stock issued to Holder
on conversion or adjustment of the Note pursuant to Rule 144. So long as the
requested sale may be made pursuant to Rule 144 Borrower agrees to accept an
opinion of counsel to Holder which opinion will be issued at Borrower’s expense.

 

i)       Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges as noted in this Section that are paid by
Holder (whether from Borrower’s delays, outright refusal to pay, or otherwise),
will be automatically added to the Principal Amount of the Note and tack back to
the Issue Date herein for purposes of Rule 144.

 

5

 

 

1.5.       Restricted Securities. The shares of Common Stock issuable upon
conversion or adjustment of this Note may not be sold or transferred unless (i)
such shares are sold pursuant to an effective registration statement under the
Act or (ii) Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.5 and who is an Accredited Investor (as defined in the
Purchase Agreement). Any legend set forth on any stock certificate evidencing
any Conversion Shares shall be removed and Borrower shall issue to Holder a new
certificate therefore free of any transfer legend if (i) Borrower or its
transfer agent shall have received an opinion of counsel form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Common Stock may be made without
registration under the Act, which opinion shall be reasonably acceptable to
Borrower, or (ii) in the case of the Common Stock issued or issuable upon
conversion of this Note, such security is registered for sale by Holder under an
effective registration statement filed under the Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold.

 

1.6.       Effect of Certain Events.

 

a)       Effect of Merger, Consolidation, Etc. At the option of Holder, the
sale, conveyance or disposition of all or substantially all of the assets of
Borrower, the effectuation by Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of Borrower is disposed
of, or the consolidation, merger or other business combination of Borrower with
or into any other Person (as defined below) or Persons when Borrower is not the
survivor shall either: (i) be deemed to be an Event of Default (as defined in
Article III) pursuant to which Borrower shall be required to pay to Holder upon
the consummation of and as a condition to such transaction an amount equal to
the Default Amount (as defined in Article III) or (ii) be treated pursuant to
Section 1.6(b) hereof. “Person” shall mean any individual, corporation, limited
liability company, partnership, association, trust or other entity or
organization.

 

b)       Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Note is issued and outstanding and prior to conversion of all of the Notes,
there shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of Borrower shall be changed into the same or a different number of shares
of another class or classes of stock or securities of Borrower or another
entity, or in case of any sale or conveyance of all or substantially all of the
assets of Borrower other than in connection with a plan of complete liquidation
of Borrower, then Holder of this Note shall thereafter have the right to receive
upon conversion of this Note, upon the basis and upon the terms and conditions
specified herein and in lieu of the shares of Common Stock immediately
theretofore issuable upon conversion, such stock, securities or assets which
Holder would have been entitled to receive in such transaction had this Note
been converted in full immediately prior to such transaction (without regard to
any limitations on conversion set forth herein), and in any such case
appropriate provisions shall be made with respect to the rights and interests of
Holder of this Note to the end that the provisions hereof (including, without
limitation, provisions for adjustment of the Conversion Price and of the number
of shares issuable upon conversion of the Note) shall thereafter be applicable,
as nearly as may be practicable in relation to any securities or assets
thereafter deliverable upon the conversion hereof. Borrower shall not affect any
transaction described in this Section 1.6(b) unless (a) it first gives, to the
extent practicable, thirty (30) days prior written notice (but in any event at
least fifteen (15) days prior written notice) of the record date of the special
meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time, for clarification, Holder shall be entitled to convert this
Note) and (b) the resulting successor or acquiring entity assumes by written
instrument the obligations of this Section 1.6(b). The above provisions shall
similarly apply to successive consolidations, mergers, sales, transfers or share
exchanges.

 

6

 

 

c)       Adjustment Due to Distribution. If Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to Borrower’s shareholders in
cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to Holder with respect to the shares
of Common Stock issuable upon such conversion had such Holder been the holder of
such shares of Common Stock on the record date for the determination of
shareholders entitled to such Distribution. Such assets shall be held in escrow
by the Company pending any such conversion

 

d)       Purchase Rights. If, at any time when any part of the Note remains
outstanding, Borrower issues any convertible securities or rights to purchase
stock, warrants, securities or other property (the “Purchase Rights”) pro rata
to the record holders of any class of Common Stock, then Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of shares of Common Stock acquirable upon complete conversion of this
Note (without regard to any limitations on conversion contained herein)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 

e)       Stock Dividends and Stock Splits. If the Company, at any time while
this Note is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any securities convertible into or exercisable for Common Stock;
(B) subdivides outstanding shares of Common Stock into a larger number of
shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Company, then the Conversion Price (and each sale or bid price used
in determining the Conversion Price) shall be multiplied by a fraction, of which
the numerator shall be the number of shares of Common Stock outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

f)       Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of events described in this
Section 1.6, Borrower, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to Holder a certificate setting forth such
adjustment or readjustment, showing in detail the facts upon which such
adjustment or readjustment is based. Borrower shall, upon written request of
Holder, furnish to such Holder a like certificate setting forth (i) such
adjustment or readjustment, (ii) the Conversion Price at the time in effect and
(iii) the number of shares of Common Stock and the amount, if any, of other
securities or property which at the time would be received upon conversion of
the Note.

 

7

 

 

1.7.       Revocation. If any Conversion Shares are not received by the
Deadline, Holder may revoke the applicable Conversion pursuant to which such
Conversion Shares were issuable. This Note shall remain convertible after the
Maturity Date hereof until this Note is repaid or converted in full.

 

1.8.       Repayment. Notwithstanding anything to the contrary contained in this
Note, subject to the terms of this Section, at any time after the Issue Date
ending on the 180th day following the Maturity Date (the “Prepayment Termination
Date”), Borrower shall have the right, exercisable on not less than five (5)
Trading Days prior written notice to Holder of this Note, to prepay the
outstanding balance on this Note (principal and accrued interest), in full, in
accordance with this Section. Any notice of prepayment hereunder (an “Optional
Prepayment Notice”) shall be delivered to Holder of the Note at its registered
addresses and shall state: (1) that Borrower is exercising its right to prepay
the Note, and (2) the date of prepayment which shall be not more than ten (10)
Trading Days from the date of the Optional Repayment Notice. On the date fixed
for prepayment (the “Optional Prepayment Date”), Borrower shall make payment of
the Optional Prepayment Amount (as defined below) to or upon the order of Holder
as specified by Holder in writing to Borrower at least one (1) business day
prior to the Optional Prepayment Date. If Borrower exercises its right to prepay
the Note, Borrower shall make payment to Holder of an amount in cash (the
“Optional Prepayment Amount”) equal to the sum of: (w) the then outstanding
principal amount of this Note multiplied by (1) 125% if paid within 90-days
after the Issue Date; (2) 130% if paid within 91-days after the Issue Date and
no later than 120-days after the Issue Date; and, (3) 140% if paid within
121-days after the Issue Date and no later than 180-days after the Issue Date;
plus (x) accrued and unpaid interest on the unpaid principal amount of this Note
to the Optional Repayment Date; plus (y) Default Interest, if any, on the
amounts referred to in clauses (w) and (x); plus (z) any amounts owed to Holder
pursuant to Sections 1.3 and 1.4(g) hereof. If Borrower delivers an Optional
Prepayment Notice and fails to pay the Optional Prepayment Amount due to Holder
of the Note within two (2) business days following the Optional Prepayment Date,
Borrower shall forever forfeit its right to prepay the Note pursuant to this
Section. After the Prepayment Termination Date, Borrower shall have no right to
prepay this Note. However, Borrower shall continue to have the right to repay
all obligations hereunder on, as of, and after the Maturity Date.

 

ARTICLE II. CERTAIN COVENANTS

 

2.1.       Distributions on Capital Stock. So long as any part of this Note
remains unpaid, Borrower shall not without Holder’s written consent (a) pay,
declare or set apart for such payment, any dividend or other distribution
(whether in cash, property or other securities) on shares of capital stock other
than dividends on shares of Common Stock solely in the form of additional shares
of Common Stock or (b) directly or indirectly or through any subsidiary make any
other payment or distribution in respect of its capital stock except for
distributions pursuant to any shareholders’ rights plan which is approved by a
majority of Borrower’s disinterested directors.

 

2.2.       Restriction on Stock Repurchases. So long as any part of the Note
remains unpaid, Borrower shall not without Holder’s written consent redeem,
repurchase or otherwise acquire (whether for cash or in exchange for property or
other securities or otherwise) in any one transaction or series of related
transactions any issued and outstanding shares of capital stock of Borrower.

 

8

 

 

2.3.       Borrowings; Liens. So long as any part of the Note remains unpaid,
Borrower shall not (i) create, incur, assume guarantee, endorse, contingently
agree to purchase or otherwise become liable upon the obligation of any person,
firm, partnership, joint venture or corporation, except by the endorsement of
negotiable instruments for deposit or collection, or suffer to exist any
liability for borrowed money, except (a) borrowings in existence or committed on
the date hereof and of which Borrower has informed Holder in writing prior to
the date hereof, or (b) indebtedness to trade creditors or financial
institutions incurred in the ordinary course of business, or, (c) borrowings
assumed as a result of an acquisition or similar transaction; or, (ii) enter
into, create or incur any liens, claims or encumbrances of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom, securing any indebtedness
occurring after the Issue Date.

 

2.4.       Sale of Assets. So long as any part of the Note remains unpaid,
Borrower shall not, without Holder’s written consent, sell, lease or otherwise
dispose of substantially all of its assets outside the ordinary course of
business. Any consent to such a disposition of assets may be conditioned on a
specified use of the proceeds of disposition.

 

2.5.       Advances and Loans. So long as any part of this Note remains unpaid,
Borrower shall not, without Holder’s written consent, lend money, give credit or
make advances to any person, firm, joint venture or corporation, including,
without limitation, officers, directors, employees, officers, subsidiaries and
affiliates of Borrower, except loans, credits, or advances in existence or
committed on the date hereof and which Borrower has informed Holder in writing
prior to the date hereof.

 

2.6.       Charter. So long as any part of this Note remains unpaid, Borrower
shall not amend its charter documents, including without limitation its articles
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of Holder.

 

2.7.       Transfer Agent. Borrower shall not change its transfer agent 5-days
prior written notice to Holder. Any resignation by the transfer agent without a
replacement transfer agent prior to such replacement taking effect shall
constitute an Event of Default.

 

2.8.       Unconditional Obligation; No Offset. Borrower acknowledges that this
Note is an unconditional, valid, binding and enforceable obligation of Borrower
not subject to offset, deduction or counterclaim of any kind. Borrower hereby
waives any rights of offset it now has or may have hereafter against Holder, its
successors and assigns, and agrees to make the payments and conversions called
for herein in accordance with the terms of this Note.

 

ARTICLE III. EVENTS OF DEFAULT

 

Any one or more of the following events which shall occur and/or be continuing
shall constitute an event of default (each, an “Event of Default”):

 

3.1.       Failure to Pay Principal or Interest. Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

9

 

 

3.2.       Conversion and the Shares. Borrower fails to issue shares of Common
Stock to Holder (or announces or threatens in writing that it will not honor its
obligation to do so at any time following the execution hereof or) upon exercise
by Holder of the conversion rights of Holder in accordance with the terms of
this Note, fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) any certificate for shares of Common
Stock issued to Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, Borrower directs its transfer agent not to
transfer or delays, impairs, and/or hinders its transfer agent in transferring
(or issuing) (electronically or in certificated form) any certificate for shares
of Common Stock to be issued to Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or directs
its transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any shares of Common
Stock issued to Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note (or makes any written announcement, statement or
threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for five (5) business days after Holder shall have
delivered a Notice of Conversion. It is an obligation of Borrower to remain
current in its obligations to its transfer agent. It shall be an event of
default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by Borrower to its transfer agent. If at the
option of Holder, Holder advances any funds to Borrower’s transfer agent in
order to process a conversion, such advanced funds shall be paid by Borrower to
Holder within forty eight (48) hours of a demand from Holder.

 

3.3.       Breach of Covenants. Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents
including but not limited to the Purchase Agreement and such breach continues
for a period of seven (7) days after written notice thereof to Borrower from
Holder.

 

3.4.       Breach of Representations and Warranties. Any representation or
warranty of Borrower made herein or in any agreement, statement or certificate
given in writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of Holder with respect
to this Note or the Purchase Agreement.

 

3.5.       Receiver or Trustee. Borrower or any subsidiary of Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6.       Judgments. Any money judgment, writ or similar process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of its
property or other assets for more than $50,000.00, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by Holder, which consent will not be unreasonably withheld.

 

3.7.       Bankruptcy. Bankruptcy, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against Borrower
or any subsidiary of Borrower.

 

3.8.       Delisting of Common Stock. Borrower shall fail to maintain the
listing of the Common Stock on at least one of the Pink Sheets or OTCQB or an
equivalent replacement exchange, NASDAQ, NYSE, or AMEX.

 

10

 

 

3.9.       Failure to Comply with the Exchange Act. Borrower shall fail to
comply in any material respect with the reporting requirements of the Exchange
Act; and/or Borrower shall cease to be subject to the reporting requirements of
the Exchange Act.

 

3.10.       Liquidation. Any dissolution, liquidation, or winding up of Borrower
or any substantial portion of its business.

 

3.11.       Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of Borrower’s ability to
continue as a “going concern” shall not be an admission that Borrower cannot pay
its debts as they become due.

 

3.12.       Maintenance of Assets. The failure by Borrower, during the term of
this Note, to maintain any material intellectual property rights, personal, real
property or other assets which are necessary to conduct its business (whether
now or in the future).

 

3.13.       Financial Statement Restatement. The restatement of any financial
statements filed by Borrower with the SEC for any date or period from two years
prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of Holder with respect to this Note or the Purchase Agreement.

 

3.14.       Reverse Splits. Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to Holder.

 

3.15.       Replacement of Transfer Agent. In the event that Borrower proposes
to replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, to the replacement transfer agent a fully
executed copy of this Note and the Purchase Agreement.

 

3.16.       Cross-Default. Notwithstanding anything to the contrary contained in
this Note or the other related or companion documents, a breach or default by
Borrower of any covenant or other term or condition contained in any of the
Other Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of Holder, be considered a default under this Note
and the Other Agreements, in which event Holder shall be entitled (but in no
event required) to apply all rights and remedies of Holder under the terms of
this Note and the Other Agreements by reason of a default under said Other
Agreement or hereunder. “Other Agreements” means, collectively, all agreements
and instruments between, among or by: (1) Borrower, and, or for the benefit of,
(2) Holder and any affiliate of Holder, including, without limitation,
promissory notes; provided, however, the term “Other Agreements” shall not
include the related or companion documents to this Note. Each of the loan
transactions will be cross-defaulted with each other loan transaction and with
all other existing and future debt of Borrower to Holder.

 

3.17.       SEC Filings. Borrower fails to remain current in its filings with
the SEC. Such a failure shall expressly constitute an Event of Default, and the
Note shall become immediately due and payable. The possible reduction in the
Conversion Price under Section 1.2(a) is an additional result of, and not an
alternative remedy for, a breach of this Section 3.17.

 

3.18.       Inside Information. Borrower or its officers, directors, and/or
affiliates attempt to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning Borrower, to Holder or
its successors and assigns, which is not immediately cured by Borrower’s filing
of a Form 8-K pursuant to Regulation FD on that same date.

 

11

 

 

3.19       Bid Price. Borrower shall lose the “bid” price for its Common Stock
($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2) and/or a
market (including the OTC Pink, OTCQB or an equivalent replacement exchange).

 

3.20       Insolvency. Borrower becomes insolvent or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any.

 

3.21       DWAC. Borrower fails to remain DWAC eligible.

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and Borrower shall pay to Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF
ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1, and/or 3.3
through and including 3.21, exercisable through the delivery of written notice
to Borrower by Holder (the “Default Notice”), and upon the occurrence of an
Event of Default specified in the remaining sections of Articles III (other than
failure to pay the principal hereof or interest thereon at the Maturity Date
specified in Section 3.1, hereof), the Note shall become immediately due and
payable and Borrower shall pay to Holder, in full satisfaction of its
obligations hereunder, an amount equal to the greater of (i) 150% times the sum
of (w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the date of
payment (the “Mandatory Prepayment Date”) plus (y) Default Interest, if any, on
the amounts referred to in clauses (w) and/or (x) plus (z) any amounts owed to
Holder pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding
principal amount of this Note to the date of payment plus the amounts referred
to in clauses (x), (y) and (z) shall collectively be known as the “Default Sum”)
or (ii) the “parity value” of the Default Sum to be prepaid, where parity value
means (a) the highest number of shares of Common Stock issuable upon conversion
of or otherwise pursuant to such Default Sum in accordance with Article I,
treating the Trading Day immediately preceding the Mandatory Prepayment Date as
the “Conversion Date” for purposes of determining the lowest applicable
Conversion Price, unless the Default Event arises as a result of a breach in
respect of a specific Conversion Date in which case such Conversion Date shall
be the Conversion Date), multiplied by (b) the highest Closing Price for the
Common Stock during the period beginning on the date of first occurrence of the
Event of Default and ending one day prior to the Mandatory Prepayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and Holder shall be entitled
to exercise all other rights and remedies available at law or in equity.

 

If Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then Holder shall have the
right at any time, so long as Borrower remains in default (and so long and to
the extent that there are sufficient authorized shares), to require Borrower,
upon written notice, to immediately issue, in lieu of the Default Amount, the
number of shares of Common Stock of Borrower equal to the Default Amount divided
by the Conversion Price then in effect. Holder may still convert any amounts due
hereunder, including without limitation, the Default Sum, until such time as
this Note has been repaid in full.

 

12

 

 

ARTICLE IV. MISCELLANEOUS

 

4.1.       Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

4.2.       Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be provided in accordance with Section
11(j) of the Purchase Agreement.

 

4.3.       Amendments. This Note and any provision hereof may only be amended by
an instrument in writing signed by Borrower and Holder. The term “Note” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4.       Assignability. This Note shall be binding upon Borrower and its
successors and assigns, and shall inure to be the benefit of Holder and its
successors and assigns. Borrower may not assign this Note without the prior
written consent of Holder. This Note, and nay portion thereof, and any share of
Common Stock issued upon the conversion of this Note, may be offered, sold,
assigned, pledged, or transferred by Holder without the consent of Borrower.

 

4.5.       Cost of Collection. If default is made in the payment of this Note,
Borrower shall pay Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6.       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in (i) the state courts in Dade or Broward County, Florida; or (ii) the state
courts in New York County, New York, in the sole discretion of the party
bringing the action. Both parties and the individual signing this Agreement on
behalf of Borrower agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
Holder from bringing suit or taking other legal action against Borrower in any
other jurisdiction to collect on Borrower’s obligations to Holder, to realize on
any collateral or any other security for such obligations, or to enforce a
judgment or other decision in favor of Holder. This Note shall be deemed an
unconditional obligation of Borrower for the payment of money and, without
limitation to any other remedies of Holder, may be enforced against Borrower by
summary proceeding pursuant to New York Civil Procedure Law and Rules Section
3213 or any similar rule or statute in the jurisdiction where enforcement is
sought. For purposes of such rule or statute, any other document or agreement to
which Holder and Borrower are parties or which Borrower delivered to Holder,
which may be convenient or necessary to determine Holder’s rights hereunder or
Borrower’s obligations to Holder are deemed a part of this Note, whether or not
such other document or agreement was delivered together herewith or was executed
apart from this Note.

 

13

 

 

4.7.       Certain Amounts. Whenever pursuant to this Note Borrower is required
to pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, Borrower and Holder agree that the actual
damages to Holder from the receipt of cash payment on this Note may be difficult
to determine and the amount to be so paid by Borrower represents stipulated
damages and not a penalty and is intended to compensate Holder in part for loss
of the opportunity to convert this Note and to earn a return from the sale of
shares of Common Stock acquired upon conversion of this Note at a price in
excess of the price paid for such shares pursuant to this Note. Borrower and
Holder hereby agree that such amount of stipulated damages is not plainly
disproportionate to the possible loss to Holder from the receipt of a cash
payment without the opportunity to convert this Note into shares of Common
Stock.

 

4.8.       Disclosure. Upon receipt or delivery by Borrower of any notice in
accordance with the terms of this Note, unless Borrower has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to Borrower, Borrower shall within four (4) days
after any such receipt or delivery, publicly disclose such material, non-public
information on a Current Report on Form 8-K, or such similar disclosure in
accordance with the rules of the OTC Markets. In the event that Borrower
believes that a notice contains material, non-public information relating to
Borrower, Borrower so shall indicate to Holder contemporaneously with delivery
of such notice, and in the absence of any such indication, Holder shall be
allowed to presume that all matters relating to such notice do not constitute
material, non-public information relating to Borrower.

 

4.9.       Notice of Corporate Events. Except as otherwise provided below,
Holder of this Note shall have no rights as a Holder of Common Stock unless and
only to the extent that it converts this Note into Common Stock. Borrower shall
provide Holder with prior notification of any meeting of Borrower’s shareholders
(and copies of proxy materials and other information sent to shareholders). In
the event of any taking by Borrower of a record of its shareholders for the
purpose of determining shareholders who are entitled to receive payment of any
dividend or other distribution, any right to subscribe for, purchase or
otherwise acquire (including by way of merger, consolidation, reclassification
or recapitalization) any share of any class or any other securities or property,
or to receive any other right, or for the purpose of determining shareholders
who are entitled to vote in connection with any proposed sale, lease or
conveyance of all or substantially all of the assets of Borrower or any proposed
liquidation, dissolution or winding up of Borrower, Borrower shall mail a notice
to Holder, at least twenty (20) days prior to the record date specified therein
(or thirty (30) days prior to the consummation of the transaction or event,
whichever is earlier), of the date on which any such record is to be taken for
the purpose of such dividend, distribution, right or other event, and a brief
statement regarding the amount and character of such dividend, distribution,
right or other event to the extent known at such time. Borrower shall make a
public announcement of any event requiring notification to Holder hereunder
substantially simultaneously with the notification to Holder in accordance with
this Section 4.9.

 

4.10.       Remedies. Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to Holder, by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by Borrower of the provisions of this Note, that Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

14

 

 

4.11.       Voluntary Agreement. Borrower has carefully read this Note and has
asked any questions needed for Borrower to understand the terms, consequences
and binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Holder or anyone else.

 

4.12.       Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Holder to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

(SIGNATURE PAGE FOLLOWS)

 

15

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer as of the Issue Date first set forth above.

 

DATA443 RISK MITIGATION, INC.,

a Nevada corporation

 

BY:     NAME:     TITLE:     DATED:    

 

ACKNOWLEDGED, ACCEPTED, AND AGREED:

 

BLUE CITI LLC,

a New York limited liability company

 

BY:     NAME:     TITLE:     DATED:    

 

16

 

 

EXHIBIT A

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 24 August 2020
Convertible Promissory Note issued in the original principal amount of $300,000
(the “Note”) by DATA443 RISK MITIGATION, INC., a Nevada corporation (the
Company”), into shares of common stock of the Company (the “Common Stock”), in
accordance with the terms and conditions of the Note and as provided for herein,
as of the date written below. If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 1.1 of this Note, as determined in
accordance with Section 13(d) of the Exchange Act.

 

CONVERSION CALCULATIONS:

 

  Date of Conversion:   ___________________________   Conversion Price:  
___________________________   Principal Amount Converted:  
___________________________   Interest Converted:   ___________________________
  Number of Shares of Common Stock to be Issued:   ___________________________  
Remaining Principal Balance of the Note:   ___________________________

 

HOLDER: ____________________________

  

Authorized Signature:   ____________________________       Name:  
____________________________                                Title:  
____________________________

 

Address for Delivery of Certificates: _____________________________________    
  _____________________________________                                  
_____________________________________                         OR

 

DWAC Instructions: Broker #:   _____________________________________          
Account #:   _____________________________________                              
            OR         Other Instructions:      

  

17